Bboyles, O. J.
Presence of a person at a distillery when whisky is actually being made, and his flight, or attempted flight, on seeing an officer approaching, may, when not satisfactorily explained, authorize a jury to find him guilty of manufacturing whisky. Whether an attempted explanation of such presence and conduct is reasonable and satisfactory is a question for the jury. Lindsay v. State, 32 Ga. App. 74 (3) (122 S. E. 649), and cit. In the instant ease the accused, with several other persons, was at a whisky distillery when it was in operation. There was some evidence that all the persons, including the accused, attempted to escape when the officers approached the distillery. The accused was the only white man at the distillery, which was a 60-gallon copper outfit. *593In the defendant’s statement to the jury he attempted to explain his presence at the distillery, but gave no reason for his attempted flight— which he did not deny. Nor did he deny having any interest in, or any connection with, the distillery. This court can not hold, as a matter of law, that the denial of a new trial was error.
Decided July 14, 1926.
Rehearing denied August 4, 1926.
B. G. Jenkins, for plaintiff in error.
Joseph B. Duke, solicitor-general, contra.

Judgment affirmed.


Luhe and Bloodworth, JJ., eoneur.